Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-3-2003

USA v. Chorin
Precedential or Non-Precedential: Non-Precedential

Docket 01-3544




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Chorin" (2003). 2003 Decisions. Paper 669.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/669


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT


                                          Nos: 01-3544/3574
                                          _______________

                                   UNITED STATES OF AMERICA

                                                     v.

                                           DAVID CHORIN
                                               a/k/a
                                             CHARLIE

                                                   David Chorin,
                                                          Appellant in No. 01-3544

                                   UNITED STATES OF AMERICA

                                                    v.

                                      KEVIN ROBERT CADEN
                                              a/k/a
                                        THOMAS KIMBLE

                                               Kevin Robert Caden,
                                                       Appellant in No. 01-3574




                                               ORDER




        It appearing that the names of two of the attorneys for appellee listed in the Court’s
opinion filed March 11, 2003 were misspelled, it is hereby O R D E R E D that the opinion
is amended to substitute the following corrected listings for:
                               Laurie Magid
                       Deputy United States Attorney
                          for Policy and Appeals

                                     and

                              Robert A. Zauzmer
                       Assistant United States Attorney
                         Senior Appellate Counsel.




                                                  For the Court,


                                                  /s/ Kathleen Brouwer
                                                  Chief Deputy Clerk




Dated: April 3, 2003




                                     -2-